Case: 13-20574      Document: 00512666096         Page: 1    Date Filed: 06/17/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20574
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GIOVANNI COEHLO DELEON, also known as Geovanni Deleon, also known
as Giovanni Coelho DeLeon, also known as Giovanni Deleon, also known as
Oscar J. Rodriguez, also known as Oscar Javier Rodriguez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CR-198-1


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Giovanni Coehlo DeLeon
raises an argument that he concedes is foreclosed by United States v. Morales-
Mota, 704 F.3d 410, 412 (5th Cir.) (per curiam), cert. denied, 133 S. Ct. 2374
(2013). In Morales-Mota, 704 F.3d at 412, this court, relying upon its holding
in United States v. Joslin, 487 F. App’x 139, 141-43 (5th Cir. 2012), cert. denied,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20574     Document: 00512666096     Page: 2   Date Filed: 06/17/2014


                                  No. 13-20574

133 S. Ct. 1847 (2013), rejected the argument that the Texas offense of
“burglary of a habitation” is broader than the generic, contemporary definition
of “burglary of a dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines
the “owner” of a habitation as a person with a “greater right to possession of
the property than the actor.” DeLeon’s motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                        2